EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Akihiro Yamazaki, Applicant’s attorney, on 06/03/2022.

IN THE CLAIMS

This application is in condition for allowance except for the presence of claims 13 and 14 directed to an invention non-elected without traverse (see Response to Election/Restriction dated 01/31/2018).  

Accordingly, claims 13 and 14 have been cancelled.

Allowable Subject Matter
Claims 1-12 and 15-20 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed medical instrument.
The closest prior art of record is Heideman (U.S. Pub. 2010/0314031 A1, hereinafter “Heideman”) in view of Sumitomo-Bakelite (JP 2011/251068 A, hereinafter “JP ‘068”).
However, these reference(s) do/does not disclose the invention as claimed or described above. Applicant’s arguments in the Appeal Brief filed 03/02/2022 were considered and were found persuasive.
Regarding claim 1, there does not appear to be any supported reason to combine the closest prior art of Heideman and JP ‘068 to arrive at the claimed invention. Specifically, while Heideman discloses the claimed medical instrument with an inner layer, a wire reinforcing layer, a plurality of resinous elongated sub-tubes and a resinous outer layer, Heideman does not appear to disclose the claimed wire retaining layer comprising a retaining wire sheathed in the outer layer and wound around the sub-tubes so that the retaining wire is in contact with a peripheral surface of the sub-tubes, such that the retaining wire has a higher ductility than that of the reinforcing wire as claimed. While JP ’068 appears to disclose a wire retaining layer around the sub-tubes and engaging a peripheral surface of the sub-tubes, there appears to be no motivation, teaching or suggestion found in the references or available to one of ordinary skill in the art why it would have been obvious to incorporate the wire retaining layer into the device of Heideman with a reasonable expectation of success in arriving at the claimed invention, and further why a skilled artisan would have found it obvious to modify the ductility of the two wire layers according to the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        05/24/2022